                     Case 16-19401-MAM
                          UNITED STATESDocBANKRUPTCY
                                           85 Filed 08/13/19 Page 1 of 2
                                                           COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION

                                                                      CASE NO.: 16-19401-BKC-MAM
                                                                    PROCEEDING UNDER CHAPTER 13

IN RE:

MITZI MESSINA TURNER
XXX-XX-1870

_____________________________/
DEBTOR

                                     NOTICE OF DELINQUENCY

   PLEASE TAKE NOTICE the above-referenced Debtor is delinquent in Confirmed Chapter 13 Plan
Payments in the amount of $5303.80.

    The Debtor shall have forty-five (45) days from the date of this Notice to make all payments due under
the Confirmed Plan/Modified Plan, INCLUDING ANY PAYMENTS THAT BECOME DUE WITHIN
THE FORTY-FIVE (45) DAY PERIOD.

    If the Chapter 13 Trustee ("Trustee") does not receive all payments by September 27, 2019 to bring the
Debtor totally current under the Confirmed Plan/Modified Plan, or if applicable, a Motion to Modify has
not been timely filed and set within fifteen (15) days of this Notice pursuant to the Confirmation Order, the
Trustee may file and serve a Report of Non-Compliance.

    As a result of the Debtor failure to become current or timely file a Motion to Modify, the case shall be
dismissed with prejudice to the filing of any bankruptcy proceeding for a period of 180 days from entry of
the Order of Dismissal without further notice or hearing.

    I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the
Southern District of Florida and I am in compliance with the additional qualifications to practice in this
Court as set forth in Local Rule 2090-1(A) and that a true and correct copy of this Notice of Delinquency
was served, via U.S. first class mail, certified mail and/or CM/ECF, upon the parties listed on the attached
service list this 13th day of August 2019.


                                                                  /s/ Robin R. Weiner
                                                              _____________________________________
                                                                  ROBIN R. WEINER, ESQUIRE
                                                                  STANDING CHAPTER 13 TRUSTEE
                                                                  P.O. BOX 559007
                                                                  FORT LAUDERDALE, FL 33355-9007
                                                                  TELEPHONE: 954-382-2001
                                                                  FLORIDA BAR NO.: 861154
                Case 16-19401-MAM   Doc 85   Filed 08/13/19   Page 2 NOTICE
                                                                     of 2   OF DELINQUENCY
                                                                  CASE NO.: 16-19401-BKC-MAM

                                    SERVICE LIST

COPIES FURNISHED TO:

DEBTOR
MITZI MESSINA TURNER
5042 SE ASKEW AVE
STUART, FL 34997

ATTORNEY FOR DEBTOR
BRIAN J. COHEN, ESQUIRE
THE COHEN LAW FIRM, P.A.
1700 UNIVERSITY DRIVE, SUITE 210
CORAL SPRINGS, FL 33071
